08-2810-ag
    Lanazi v. Holder
                                                                                  BIA
                                                                          A097 152 690
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21 st day of January, two thousand ten.

    PRESENT:
             ROGER J. MINER,
             JOHN M. WALKER, JR.,
             REENA RAGGI,
                     Circuit Judges.
    _____________________________________

    MERITA LANAZI,
             Petitioner,

                       v.                                  08-2810-ag
                                                           NAC
    ERIC H. HOLDER, JR., * UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________




             *
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr. is
    automatically substituted for former Attorney General
    Michael B. Mukasey as respondent in this case.
FOR PETITIONER:          Charles Christophe, New York, New
                         York.

FOR RESPONDENT:          Gregory G. Katsas, Assistant
                         Attorney General, Barry J.
                         Pettinato, Assistant Director,
                         Kristin A. Moresi, Trial Attorney,
                         Office of Immigration Litigation,
                         Civil Division, United States
                         Department of Justice, Washington,
                         D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Merita Lanazi, a native and citizen of Albania, seeks

review of a May 14, 2008 order of the BIA denying her motion

to reopen.   In re Merita Lanazi, No. A097 152 690 (B.I.A.

May 14, 2008).    We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”    Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quoting INS v.

Doherty, 502 U.S. 314, 322-23 (1992)).    We review for

substantial evidence the BIA’s fact-finding with respect to

country conditions evidence submitted with a motion to


                               2
reopen.   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008).

    In general, a party may file only one motion to reopen

removal proceedings and must do so no later than 90 days

after the date on which the final administrative decision

was rendered in the proceeding sought to be reopened.     8

C.F.R. § 1003.2(c)(1),(2).   Lanazi’s January 2008 motion to

reopen was untimely, because the BIA entered a final

administrative order dismissing her appeal in April 2006.

However, the time and number limitations do not apply to a

motion to reopen that is “based on changed circumstances

arising in the country of nationality or in the country to

which deportation has been ordered, if such evidence is

material and was not available and could not have been

discovered or presented at the previous hearing.”   8 C.F.R.

§ 1003.2(c)(3)(ii).

    Lanazi argues that the BIA failed properly to consider

evidence in the record.   This argument is unavailing.    While

the BIA has an obligation to consider the “record as a

whole,” and may abuse its discretion by denying a motion to

reopen without addressing “all the factors relevant to [a]

petitioner’s claim,” Ke Zhen Zhao v. U.S. Dep’t of Justice,


                              3
265 F.3d 83, 97 (2d Cir. 2001), it is not required to

“expressly parse or refute . . . each individual . . . piece

of evidence offered by the petitioner,” Wang v. BIA, 437

F.3d 270, 275 (2d Cir. 2006) (internal quotation marks

omitted).   The BIA properly considered the record as a

whole.   It explained that, contrary to Lanazi’s assertion,

“the documents she has submitted in support of her motion

reflect ‘forward progress in the country’s democratic

development,’” and that while there were some documents

“mentioning isolated violent incidents during local

elections,” they were “not adequate to show changed country

conditions sufficient to warrant reopening.’”   Additionally,

the BIA examined “[o]ther documents in the record, including

an article discussing poor economic conditions in Albania,

and a missile attack,” and found that they did “not appear

relevant to” Lanazi’s claim that she would face persecution.

    While Lanazi points to news articles and reports

referring to the February 2007 elections and argues that

they “changed the political landscape” and that “Socialists

gained power,” Pet’r’s Br. at 21, the evidence indicates

that the Democratic Party “became the biggest in the new

legislature” and that the Democratic Prime Minister stated


                              4
that the election was the “best ever held in post-communist

Albania.”     On this record, we cannot conclude that the BIA’s

factual determination is unsupported by substantial

evidence, or that it abused its discretion in denying

Lanazi’s untimely motion to reopen.     See Jian Hui Shao v.

Mukasey, 546 F.3d at 169; Ke Zhen Zhao v. U.S. Dep’t of

Justice, 265 F.3d at 93.

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34(b).


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5